DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 -17 are rejected under 35 U.S.C. 103(a) as being unpatentable over LEE (US 9514749 B2) in view of Freimuth (US-20130323692-A1).
As per claim 1, LEE teaches “a method for information retrieval, comprising”:
“analyzing audio data using a processor to produce a plurality of word  hypotheses,” (figs. 1, 3D, 6G, col. 5 lines 15-50); and 
“retrieving in accordance with one or more selected terms from the displayed word hypotheses,” (fig. 8C, col. 22 lines 45-55, col. 22 lines 62-col. 23 lines 5).
LEE does not appear to expressly disclose “displaying the plurality of word hypotheses in motion at different respective speeds at once across a graphical display”.
Freimuth, however, teaches the words displayed may have different sizes, different fonts, and move at different speeds across the user interface (fig. 2, [0048]).
Accordingly, in the same field of endeavor, (i.e. analysis words displaying on the user interface), it would have been obvious to one of ordinary skill in the art at the time 
As per claim 2, LEE/Freimuth teaches “wherein each of the plurality of word hypotheses has an associated importance value,” (LEE, figs. 8C, col. 22 lines 45-55, col. 22 lines 62-col. 23 lines 5).
As per claim 3, LEE/Freimuth teaches “wherein only word hypotheses having an importance above an importance threshold are displayed,” (LEE , figs. 8G, col. 24 lines 53-62).
As per claim 4, LEE/Freimuth teaches “wherein displaying the plurality of word hypotheses comprises displaying each word hypothesis at a larger size for larger importance values,” (LEE, figs. 8G, col. 24 lines 53-62).
As per claim 5, LEE/Freimuth teaches “wherein displaying the plurality of word hypotheses comprises moving the plurality of word hypotheses at a speed based on a confidence value associated with each respective word hypothesis,” (LEE, figs. 8C, col. 22 lines 45-55, col. 22 lines 62-col. 23 lines 5).
As per claim 6, LEE/Freimuth teaches “wherein analyzing audio data comprises associating sets of related and competing hypotheses,” (LEE, figs. 1, 3D, 6G, col. 5 lines 15-50).
, figs. 8C, col. 22 lines 45-55, col. 22 lines 62-col. 23 lines 5all).
As per claim 8, LEE/Freimuth teaches “wherein displaying the plurality of word hypotheses comprises visually deemphasizing other hypotheses in a set of competing hypotheses after a user selects a first hypothesis from the set of competing hypotheses,” (LEE, figs. 8C, col. 22 lines 45-55, col. 22 lines 62-col. 23 lines 5).
As per claim 9, LEE teaches “a non-transitory computer readable storage medium comprising a computer readable program for information retrieval, wherein the computer readable program when executed on a computer causes the computer to perform the steps of”:
“analyzing audio data using a processor to produce a plurality of word hypotheses,” (figs. 1, 3D, 6G, col. 5 lines 15-50); and
“retrieve in accordance with one or more selected terms from the displayed word hypotheses,” (fig. 8C, col. 22 lines 45-55, col. 22 lines 62-col. 23 lines 5).
LEE does not appear to expressly disclose “displaying the plurality of word hypotheses in motion at different respective speeds at once across a graphical display”.
Freimuth, however, teaches the words displayed may have different sizes, different fonts, and move at different speeds across the user interface (fig. 2, [0048]).

As per claim 10, LEE teaches “a system for information retrieval, comprising”:
“a speech recognition module comprising a processor configured to analyze audio data to produce a plurality of word hypotheses,” (figs. 1, 3D, 6G, col. 5 lines 15-50); and
 “an information retrieval module configured to retrieve information in accordance with one or more selected terms from the displayed word hypotheses,” (fig. 8C, col. 22 lines 45-55, col. 22 lines 62-col. 23 lines 5).
LEE does not appear to expressly disclose “a graphical user interface configured to display the plurality of word hypotheses in motion at different respective speeds at once across a graphical display”.
Freimuth, however, teaches the words displayed may have different sizes, different fonts, and move at different speeds across the user interface (fig. 2, [0048]).
Accordingly, in the same field of endeavor, (i.e. analysis words displaying on the user interface), it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the method of LEE with the teaching of Freimuth 
As per claim 11, LEE/Freimuth teaches “wherein each of the plurality of word hypotheses has an associated importance value,” (LEE, figs. 8C, col. 22 lines 45-55, col. 22 lines 62-col. 23 lines 5).
As per claim 12, LEE/Freimuth teaches “wherein only word hypotheses having an importance above an importance threshold are displayed,” (LEE, figs. 8G, col. 24 lines 53-62).
As per claim 13, LEE/Freimuth teaches “wherein the graphical user interface is further configured to display each word hypothesis at a larger size for larger importance values,” (LEE, figs. 8G, col. 24 lines 53-62).
As per claim 14, LEE/Freimuth teaches “wherein the graphical user interface is further configured to move the plurality of word hypotheses at a speed based on a confidence value associated with each respective word hypothesis,” (LEE, figs. 8C, col. 22 lines 45-55, col. 22 lines 62-col. 23 lines 5).
As per claim 15, LEE/Freimuth teaches “wherein the speech recognition module is further configured to associate sets of related and competing hypotheses,” (LEE, figs. 1, 3D, 6G, col. 5 lines 15-50).
As per claim 16, LEE/Freimuth teaches “wherein the graphical user interface is further configured to visually emphasize other hypotheses in a set of related hypotheses . figs. 8C, col. 22 lines 45-55, col. 22 lines 62-col. 23 lines 5).
As per claim 17, LEE/Freimuth teaches “wherein the graphical user interface is further configured to visually deemphasize other hypotheses in a set of competing hypotheses after a user selects a first hypothesis from the set of competing hypotheses,” (LEE, figs. 8C, col. 22 lines 45-55, col. 22 lines 62-col. 23 lines 5).

                                                Conclusion

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                                                                

                                                                   

                                                                






Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nov. 15, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153